DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/22 is being considered by the examiner.

				Claim Status
Claims 17-22, 24-27, and 37, and 38 are pending and are examined. Claims 28-36 are withdrawn and are not examined. Claims 1-16 and 23 are cancelled.

				Note
Although not examined, Claim 28 is listed as “Claims 28” on claims 11/9/22. Please correct.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 18, 19, 20, 22, 25, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski (US Pub 2015/0324760), in view of DiLeo (US Pub 2007/0240578). 	

Regarding Claim 17, Borowski teaches an overwrap bag for monitoring a biological substance during a thawing process, 
the overwrap bag comprising: 
a soft body defining an interior volume (Fig. 2 The marked recycling receptacles 14 may each be fitted with a plastic bag 16 having at least one RF tag 18 (FIG. 2) associated therewith.) configured to receive a container enclosing the biological substance (the plastic bag would be capable of receiving a container enclosing a biological substance); 
an opening configured to allow transfer of the container enclosing the biological substance to and from the interior volume (the plastic bag has an opening which would allow transfer of a container or contents to and from the interior volume); 
a sensor and to measure a physiological and/or a physical parameter of the biological substance during the thawing process ([0235] the waste collection device can include sensors (e.g. temperature, pressure, humidity, collection tank fluid level, sprayer liquid level(s), bag fill level, equipment condition detectors, smell detectors, material detectors, equipment maintenance detectors, operational detectors) and alarms (e.g. fire detector, vapor detector, tamper detector, safety detector(s)) for monitoring the specifications, operation, and production of the waste collection device.) and 
an RFID tag communicatively coupled to the sensor ([0295] the plastic bag 16 is filled with targeted waste 17 (e.g. plastic bottles), however, the RF tag 18 remains adhered and attached to the inside surface of the plastic bag 16 to prevent separation from the plastic bag 16. [0236] The electronic tag detector(s), weighing apparatus, and sensors are electronically linked (e.g. wire or wireless) to communicate with the electronic waste identification, tracking, and monitoring device. In this manner, the waste collection device communicates discrete or real time data concerning tracking the targeted waste (e.g. dates, times, quantities), the number of electronic tag(s) detected, the times electronic tag(s) are detected (e.g. start, finish), the identification of the electronic tags detected, type of waste material, fill level of targeted waste material in plastic bag or liner, fluid levels of equipment, operational conditions (e.g. temperature, pressure, vapor, water or liquid levels in collection tray), warnings, alerts. The electronic waste identification, tracking, and monitor device is electronically linked (e.g. wire or wireless) to a store computer system and/or remote central computer system. Preferably, the waste collection device the electronic communicates (e.g. via the electronic waste identification, tracking, and monitoring device) with the store computer system and central computer system. [0222] Preferably, the RFID tag is provided in the transport bag to avoid contact with any liquid or water. RFID tag would be in contact with container inside the bag [0236] The electronic tag detector(s), weighing apparatus, and sensors are electronically linked (e.g. wire or wireless) to communicate with the electronic waste identification, tracking, and monitoring device. The coupling is that these (the sensor and RFID tag are electronically linked and communicatively coupled).
The examiner notes the limitations “for monitoring a biological substance during a thawing process”, “configured to allow transfer of the container enclosing the biological substance to and from the interior volume” in lines 3-4, “the sensor configured to be in direct contact with an exterior surface of the container enclosing the biological substance received within the interior volume in lines 5-6, and to measure a physiological and/or a physical parameter of the biological substance during the thawing process” in lines 7-10 is directed to functional language.).  
Borowski is silent to a sensor coupled to an interior facing wall of the soft bag body (the examiner notes sensor is shown as 164 in the prior art of Borowski but that reference sign is not shown in the figures), the sensor configured to be in direct contact with an exterior surface of the container enclosing the biological substance received within the interior volume.
DiLeo teaches in the related art of measuring the physical parameter (temperature) of an interior element. Fig. 1 [0017] As an example, consider a filter element having a wireless transmitter 40, such as an RFID tag, coupled with a temperature sensor 30.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of the sensor on an exterior side of the device of Borowski to be coupled to an interior facing wall of the soft bag body and be in direct contact with the interior contents, as taught by DiLeo, to allow for transmitting the value from the temperature sensor, as taught by DiLeo in [0017].
In alternative rejection, regarding the arrangement of the sensor, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). See MPEP 2144.04 VI.C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have re-arranged the sensor from an exterior side to the interior side of the bag in the apparatus of Borowski, to allow for a different design choice and to measure the internal temperature  of the content inside the bag.
		
Regarding Claim 18, modified Borowski teaches the overwrap bag of claim 17, wherein the RFID tag is facing in a direction opposite to the sensor (Borowski teaches [0038] An electronically tagged container, in particular a disposable container such as a bag, including at least one RFID).  

Regarding Claim 19, modified Borowski teaches the overwrap bag of claim 17, wherein the sensor and the RFID tag are integrated into an electronic device, and the electronic device is coupled to the interior facing wall of the soft body (Borowski teaches [0222] The waste collection bag and/or transport bag can be fitted with and RFID tag to carry out the waste recycling processes. [0235] In addition, the waste collection device can include sensors (e.g. temperature, pressure, humidity, collection tank fluid level, sprayer liquid level(s), bag fill level, equipment condition detectors, smell detectors, material detectors, equipment maintenance detectors, operational detectors. See also Fig. 25 and [0355]-[0358]. [0236] The electronic tag detector(s), weighing apparatus, and sensors are electronically linked (e.g. wire or wireless) to communicate with the electronic waste identification, tracking, and monitoring device.).  

Regarding Claim 20, modified Borowski teaches the overwrap bag of claim 17, wherein the sensor is a temperature sensor (modified Borowski teaches [0235] the waste collection device can include sensors (e.g. temperature)).  

Regarding Claim 22, modified Borowski teaches the overwrap bag of claim 17, wherein the container enclosing the biological substance is a bag (modified Borowski teaches the container is capable of being a bag. The examiner notes the container is directed to intended use of the apparatus (“overwrap bag”). The container is not part of the claimed apparatus).

Regarding Claim 25, modified Borowski teaches the overwrap bag of claim 17, wherein the interior volume is sized to receive a container having a volume of 250 milliliters to 500 milliliters (Borowski teaches the interior volume is capable of being 250 milliliters to 500 milliliters).  

Regarding Claim 37, modified Borowski teaches the overwrap bag of claim 24, wherein the material of the soft body is for monitoring the biological substance in ambient temperatures between -196o C and 40°C (Borowski teaches the temperature sensor on the plastic bag would be capable of monitoring a temperature in that range).  

	Regarding Claim 39, modified Borowski teaches the overwrap bag of claim 24, wherein the material comprises plastic (Borowski teaches [0028] A waste recycling system, including the waste collection device according to the present invention using tags or tagged disposable containers such as bag.).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski (US Pub 2015/0324760), in view of DiLeo (US Pub 2007/0240578), and further in view of Ang (US Pub 2012/0063973).

Regarding Claim 21, modified Borowski teaches the overwrap bag of claim 20.
Modified Borowski is silent to comprising a heat- nonconductive layer configured to inhibit thermal communication between the temperature sensor and ambient temperature.  
Ang teaches [0031] In an embodiment, the flexible fluid storage and warming bag may be a bag for storing blood, for example, a so-called blood bag. The bag may also be used for storing any other fluids, for example, saline solution, dialysis solution, bone marrow or any other suitable bodily fluids. The fluid may be stored in a liquid state or in a solid state (for example frozen blood) in the bag. [0170] FIG. 10A shows an electrical heating layer arrangement 122 attached on a flexible fluid storage and warming bag 102. The direction of the heat from the electrically conductive strip 124 onto the bag 102 may be as shown by the arrow. The electrical heating layer arrangement 122 includes a layer of electrically conductive strip 124 attached on an exterior surface 150 of one of the two flexible main walls 106 of the bag 102. The layer of the electrically conductive strip 124 may be printed directly on the exterior surface 150 of one of the two flexible main walls 106 of the bag 102 or may be deposited or disposed on the exterior surface 150 of one of the two flexible main walls 106 of the bag 102 by other suitable means. The layer of the electrically conductive strip 124 may include a material selected from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink for example. [0171] The electrical heating layer arrangement 122 may further include a thermal insulation and electrical insulation layer 144 arranged in contact with the layer of the electrically conductive strip 124 and the exterior surface 150 of one of the two flexible main walls 106 of the bag 102.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a non-conductive layer (insulation layer), as taught by Ang, to the bag of modified Borowski, in order to minimize thermal leakage to the environment and to improve heating rate. The electrical insulation layer is to prevent electrical short circuit, as taught by Ang, in [0053].
	
Regarding Claim 24, modified Borowski teaches the overwrap bag of claim 17.
Modified Borowski is silent to wherein the soft body is composed of a material having high thermal conductivity.  
Ang teaches [0031] In an embodiment, the flexible fluid storage and warming bag may be a bag for storing blood, for example, a so-called blood bag. The bag may also be used for storing any other fluids, for example, saline solution, dialysis solution, bone marrow or any other suitable bodily fluids. The fluid may be stored in a liquid state or in a solid state (for example frozen blood) in the bag. [0170] FIG. 10A shows an electrical heating layer arrangement 122 attached on a flexible fluid storage and warming bag 102. The direction of the heat from the electrically conductive strip 124 onto the bag 102 may be as shown by the arrow. The electrical heating layer arrangement 122 includes a layer of electrically conductive strip 124 attached on an exterior surface 150 of one of the two flexible main walls 106 of the bag 102. The layer of the electrically conductive strip 124 may be printed directly on the exterior surface 150 of one of the two flexible main walls 106 of the bag 102 or may be deposited or disposed on the exterior surface 150 of one of the two flexible main walls 106 of the bag 102 by other suitable means. The layer of the electrically conductive strip 124 may include a material selected from a group consisting of a silver-based conductive ink, copper-based conductive ink, conductive polymer ink, and carbon-based resistive ink for example. [0171] The electrical heating layer arrangement 122 may further include a thermal insulation and electrical insulation layer 144 arranged in contact with the layer of the electrically conductive strip 124 and the exterior surface 150 of one of the two flexible main walls 106 of the bag 102.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag of modified  Borowski by adding a material having high thermal conductivity, as taught by Ang, in order to allow for an electrical heating layer for thawing, [0168].  

Claims 26, 27, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski (US Pub 2015/0324760), in view of DiLeo (US Pub 2007/0240578), and further in view of Liu (US Pub 2013/0188888).
Regarding Claims 26, 27 and 38, modified Borowski teaches the overwrap bag of claim 17 and the opening of the overwrap bag is reversibly sealable ([0342] Fig. 19 The overwrap bag 244 can be sealed using a heat sealing device. Alternatively, the bag can be sealed using adhesive or mechanical means.)
Modified Borowski is silent an engaging mechanism at the opening, and the engaging mechanism is a ziplock.  
Liu teaches in the related art of waste bag. [0024] In the first embodiment shown in FIG. 2 and FIG. 3, the opening 14 has two first open/close members. In one embodiment, the first open/close member 16 is a ziplock.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ziplock (engaging mechanism), as taught by Liu, to the opening of the bag of modified Borowski, to easily open and close the bag, as taught by Liu in [0024].

			Additional Reference
Schryver (US Pub 2015/0334774) teaches [0013] sample container geometries (bags). [0098] the container may be a bag or other vessel as desired. [0013] sample containers may include RFID chips. In Claim 11, comprising a temperature sensor fixed in the non-pliable solid material, and wherein the sample vessel temperature sensor is thermally insulated from the non-pliable solid material. 

The reference of Milne (WO 2017/153761) teaches cryogenic bag and a temperature sensor. A device in accordance with the invention may comprise at least one RFID module.
Milne has a publication date of 2017 which is later than the filing date of the instant application (provisional applications) which is 8/8/2014.

Mnev (RU 2552822) teaches in [0032] Fig. 2 a flexible container 2 for defrosting medical and food products. Shul is silent to an RFID tag communicatively coupled to the sensor. 
	
Response to Arguments
Applicant’s arguments, see page 7, filed 11/9/22, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 22 has been withdrawn. 

Applicant’s arguments, see pages 7-9, filed 11/9/22, with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Borowski (US Pub 2015/0324760).

First, Applicant argues on pages 7-9 that claim 17 has been amended and that “Voute and Jentsch fails to teach or suggest an overwrap bag comprising a soft body…”
In response, the examiner notes a new rejection is applied in light of the amendment. The prior art of Borowski teaches a bag with an RFID and sensor and containers are capable of being enclosed by the bag. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798